Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest an attachment assembly comprising: a connector assembly, comprising: a housing; a first protrusion held in a fixed orientation relative to the housing; a lever pivotably coupled to the housing, the lever pivotable between a first position and a second position; a second protrusion extending from the lever, the second protrusion configured to rotate from a first orientation to a second orientation as the lever pivots from the first position to the second position; a third protrusion positioned between the first protrusion and the second protrusion; and a rail comprising: a lip; and a cutout in the lip, the cutout located at an insertion position on the rail and sized to receive the third protrusion; wherein the rail is configured to retain the connector assembly at a retention position on the rail, the retention position being at a different position than the insertion position; wherein pivoting the lever from the first position to the second position when the connector assembly is positioned within the rail is configured to cause the second protrusion to bear against a bottom surface of the rail, such that the first protrusion and the second protrusion frictionally engage the bottom surface of the rail and the third protrusion frictionally engages the lip to fixedly hold the connector assembly at the retention position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637